OPINION OF THE COURT
Memorandum.
Judgment affirmed, without costs.
We are in accord with the view expressed by the court below that for Statute of Limitations purposes a claim is *327interposed at the time the claimant pays the filing and mailing fees and not at the time the notice is served upon the defendant. We note that CPLR 203 (b) concerns claims in complaints and is not applicable to the Small Claims Part of the Civil Court. Although we agree with the appellant that the payment of the filing fee does not confer jurisdiction over her, nevertheless, such act is sufficient to stop the running of the Statute of Limitations.
Kassoff, P. J., Monteleone and Lerner, JJ., concur.